ORDER
Considering the Joint Petition to Transfer to Disability Inactive Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that the Joint Petition to Transfer to Disability Inactive Status be denied.
IT IS FURTHER ORDERED that respondent’s conditional admission to the practice of law in Louisiana be revoked on an interim basis.
IT IS FURTHER ORDERED that the matter be remanded for an expedited hearing before a hearing committee, at which time respondent shall show cause why his conditional admission should not be permanently revoked. The hearing committee shall file its report and recommendation in this court no later than fifteen days from the conclusion of the hearing.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana